Citation Nr: 0628692	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in San Juan, 
Puerto Rico, which denied service connection for tinnitus. 

Subsequently, on his VA Form 21-4138 (Statement in Support of 
Claim) received in November 1998, the veteran stated that he 
wanted the RO to "reopen his claim."  
The RO initially adjudicated and denied this claim in March 
1999 as a petition to reopen the claim for service connection 
for tinnitus.  Following the transfer of this case to the RO 
in New York, that office sent the veteran an August 1999 
statement of the case (SOC) also listing the issue on appeal 
as a petition to reopen.

Under the statutes and regulations pertaining to finality or 
prior decisions, however, the one-year period from 
notification of the December 1997 decision actually had not 
yet expired as of the veteran's November 1998 statement (on 
VAF 21-4138) -- so the original denial of service connection 
had not become final and binding on him.  This, in turn, 
means his November 1998 correspondence was a valid 
notice of disagreement (NOD) with the December 1997 decision 
denying his tinnitus claim on the merits.  See 38 C.F.R. § 
20.302(a).  In the ensuing rating decisions and 
correspondence to him, the RO has taken note of this and has 
since correctly characterized the issue as a de novo claim 
for service connection.  

Also during the course of the appeal, in September 1999, a 
hearing was held before a local hearing officer.  A 
transcript of that proceeding is of record.  

The Board issued a decision in August 2005 denying the 
veteran's claim.  He appealed to the U. S. Court of Appeals 
for Veterans Claims (Court).  During the pendency of his 
appeal to the Court, VA's Office of General Counsel filed a 
December 2005 motion, which the veteran's attorney did not 
oppose -- requesting that in the interest of early case 
disposition and efficiency, the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  The Court granted the motion in March 2006 
and returned the case to the Board for compliance with the 
directives specified.

To comply with the Court's order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The December 2005 motion for remand indicates the veteran 
should be re-examined to obtain a medical nexus opinion 
concerning whether his tinnitus is related to the noise 
exposure he experienced in the military.  

Previously, the Board denied the veteran's claim in August 
2005, primarily on the basis that the preponderance of the 
evidence did not establish that his tinnitus was due to an 
incident of service (specifically, acoustic trauma from noise 
exposure).  The Board acknowledged he probably had noise 
exposure in service since his military occupational specialty 
(MOS) in the Marines Corps included time spent as a rifleman, 
but even so, indicated there still was no objective evidence 
of complaints or a diagnosis of tinnitus during service or 
for several years after.  And of even greater significance, 
there also was no probative medical opinion of record linking 
the tinnitus that had been diagnosed since service (initially 
in 1998) to even the presumed noise exposure in service.

In the one opinion obtained concerning this purported medical 
nexus to service, an October 2001 VA examiner indicated he 
could not ascertain whether this 
cause-and-effect relationship had occurred because he did not 
know the limits of the timing of the exposure, and previous 
hearing tests in 1997 and 2001 were normal.  So the examiner 
was simply unable to provide a determinative opinion simply 
based on the relatively limited supporting evidence of 
record.



The motion for remand that has since been granted by the 
Court, however, states that in view of the veteran's 
currently diagnosed tinnitus, and assertions of noise 
exposure consistent with his MOS for at least a portion of 
his service as a rifleman, a more definitive opinion should 
be obtained regarding the etiology of his tinnitus.  So to 
ensure the evidence of record conclusively addresses this 
determinative issue of medical nexus, another VA medical 
opinion must be obtained.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

As an additional matter, inasmuch as the veteran's claim will 
be on remand to the RO (AMC), this will provide the 
opportunity to notify him of recent developments regarding 
the applicability of the Veterans Claims Assistance Act 
(VCAA) to the continued evidentiary development and 
consideration of his claim.  The VCAA initially became 
effective on November 9, 2000, and it prescribed several 
essential requirements regarding VA's duty to notify and 
assist the veteran with the evidentiary development of his 
pending claim for compensation benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).

Recently, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which addressed the provisions of the 
VCAA in the context of an original claim for service 
connection.  According to the Dingess/Hartman holding, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are:  (1) veteran status;  (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in 


substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While the veteran already has received a VCAA letter in 
September 2004 informing him of the procedures for the 
development of his claim, he has not yet received notice of 
the degree of disability and effective date elements of the 
claim on appeal, consistent with the recent holding in 
Dingess/Hartman.  So he should be provided a supplemental 
notice letter that includes a discussion of these specific 
elements.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
tinnitus, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Obtain all additional outpatient 
records pertaining to the veteran's 
tinnitus condition from the San Juan VA 
Medical Center (VAMC) dated since 
November 2004, and then associate these 
records  with the claims file.  

3.	Schedule the veteran for a VA medical 
examination regarding his claimed 
tinnitus condition.  The VA examiner 
designated to conduct this evaluation 
should:  1) confirm the veteran 
currently has tinnitus and 2) if he 
does, indicate whether the condition is 
at least as likely as not 
(i.e., 50 percent or greater 
probability) etiologically related to 
his military service -- and, in 
particular, to any excessive noise 
exposure he reports experiencing as a 
rifleman in the Marines Corps.  The 
cause of the tinnitus should also take 
into account his medical, occupational 
and recreational history prior to and 
since service.

[Note:  the prior, October 2001, VA 
examiner was unable to give a 
definitive opinion on the etiology of 
the tinnitus because of lack of 
sufficient information concerning the 
specific amount of noise exposure 
the veteran had experienced in service.  
So please ensure the examiner 
designated to conduct this 
reexamination has access to the claims 
file, for a review of the veteran's 
pertinent medical history.  
This includes both a copy of that prior 
October 2001 examination and copy of 
this remand for reference.

If an opinion again cannot be rendered 
without resorting to pure speculation, 
please explain why this is not possible 
or feasible.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's claim 
for service connection for tinnitus in 
light of the additional evidence 
obtained.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them time to respond to 
it before returning the claim to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


